Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 1 of 41




  SCHEDULE
     A
 Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 2 of 41




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 3 of 41




  SCHEDULE
      B
 Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 4 of 41




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 5 of 41




  SCHEDULE
     C
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 6 of 41




                            SCHEDULE C

                         LEGAL DESCRIPTION

                           Starr County, Texas

Tracts: RGV-RGC-2005, RGV-RGC-2005-1, RGV-RGC-2006, RGV-RGC-2042
Owner: Sylvia G. Salinas, et al.
Total Acreage: 7.731

Tract #1: RGV-RGC-2005
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 7 of 41




                           SCHEDULE C (Cont.)




Tract #2: RGV-RGC-2005-1
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 8 of 41




                         SCHEDULE C (Cont.)




Tract #3: RGV-RGC-2006
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 9 of 41




                         SCHEDULE C (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 10 of 41




                         SCHEDULE C (Cont.)

Tract #4: RGV-RGC-2042
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 11 of 41




   SCHEDULE
       D
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 12 of 41



                             SCHEDULE D

                              MAP or PLAT

                         LAND TO BE CONDEMNED

Tract #1: RGV-RGC-2005
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 13 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 14 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 15 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 16 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 17 of 41



                           SCHEDULE D (Cont.)

Tract #2: RGV-RGC-2005-1
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 18 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 19 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 20 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 21 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 22 of 41



                         SCHEDULE D (Cont.)

Tract #3: RGV-RGC-2006
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 23 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 24 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 25 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 26 of 41



                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 27 of 41



                         SCHEDULE D (Cont.)

Tract #4: RGV-RGC-2042
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 28 of 41




                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 29 of 41




                         SCHEDULE D (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 30 of 41




                         SCHEDULE D (Cont.)




Tracts: RGV-RGC-2005, RGV-RGC-2005-1, RGV-RGC-2006, RGV-RGC-2042
Owner: Sylvia G. Salinas, et al.
Total Acreage: 7.731
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 31 of 41




    SCHEDULE
        E
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 32 of 41



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tracts: RGV-RGC-2005, RGV-RGC-2005-1, RGV-RGC-2006, RGV-RGC-2042
Owner: Sylvia G. Salinas, et al.
Total Acreage: 7.731

        Tract #1: RGV-RGC-2005
        Acres: 1.970
        The estate acquired is fee simple, subject to existing easements for public roads
and highways, public utilities, railroads, and pipelines; and subject to the mineral
interests of third parties; excepting and reserving to the Grantor all interests in minerals
and appurtenant rights for the exploration, development, production and removal of said
minerals;
        Reserving to the owners of the lands identified in conveyance Deed recorded on
November 28, 2011, in the Starr County Clerk, book 1239, page 222, document number
2011-301554, reasonable access to and from the owners’ lands lying between the Rio
Grande River and the border barrier through opening(s) or gate(s) in the border barrier
between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.

        Tract #2: RGV-RGC-2005-1
        Acres: 1.228
        The estate acquired is fee simple, subject to existing easements for public roads
and highways, public utilities, railroads, and pipelines; and subject to the mineral
interests of third parties; excepting and reserving to the Grantor all interests in minerals
and appurtenant rights for the exploration, development, production and removal of said
minerals;
        Reserving to the owners of the lands identified in conveyance Deed recorded on
November 28, 2011, in the Starr County Clerk, book 1239, page 222, document number
2011-301554, reasonable access to and from the owners’ lands lying between the Rio
Grande River and the border barrier through opening(s) or gate(s) in the border barrier
between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 33 of 41



                                  SCHEDULE E (Cont.)

        Tract #3: RGV-RGC-2006
        Acres: 4.214
        The estate acquired is fee simple, subject to existing easements for public roads
and highways, public utilities, railroads, and pipelines; and subject to the mineral
interests of third parties; excepting and reserving to the Grantor all interests in minerals
and appurtenant rights for the exploration, development, production and removal of said
minerals;
        Reserving to the owners of the lands identified in conveyance Deed recorded on
January 5, 2000, in the Starr County Clerk, book 852, page 110, document number 2000-
206733, reasonable access to and from the owners’ lands lying between the Rio Grande
River and the border barrier through opening(s) or gate(s) in the border barrier between
the westernmost mark labeled “Beginning” and easternmost mark labeled “Ending”
depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.

        Tract #4: RGV-RGC-2042
        Acres: 0.319
        The estate acquired is fee simple, subject to existing easements for public roads
and highways, public utilities, railroads, and pipelines; and subject to the mineral
interests of third parties; excepting and reserving to the Grantor all interests in minerals
and appurtenant rights for the exploration, development, production and removal of said
minerals;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 34 of 41



                         SCHEDULE E (Cont.)
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 35 of 41




    SCHEDULE
        F
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 36 of 41




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
   The sum estimated as just compensation for the lands being taken is SEVENTY-

SEVEN THOUSAND DOLLARS AND NO/100 ($77,000.00), to be deposited herewith

in the Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 37 of 41




     SCHEDULE
        G
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 38 of 41




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Sylvia G. Salinas                            RGV-RGC-2005, RGV-RGC-2005-1
 a/k/a Ms. Elva Sylvia Guerra Salinas         Distribution Deed,
 4642 Misty Run                               Document #2011-301554;
 San Antonio, Texas 78217                     Recorded November 28, 2011;
                                              Deed Records of Starr County
                                              RGV-RGC-2006
                                              Deed of Gift;
                                              Document #2000-206733;
                                              Recorded January 5, 2000;
                                              Deed Records of Starr County
                                              RGV-RGC-2042
                                              Deed of Gift;
                                              Document #2000-206732;
                                              Recorded January 5, 2000;
                                              Deed Records of Starr County

 Manuel S. Guerra                             RGV-RGC-2005, RGV-RGC-2005-1
 1408 Dragon Dr.                              Distribution Deed,
 Round Rock, TX 78681                         Document #2011-301554;
                                              Recorded November 28, 2011;
                                              Deed Records of Starr County
                                              RGV-RGC-2006
                                              Deed of Gift;
                                              Document #2000-206733;
                                              Recorded January 5, 2000;
                                              Deed Records of Starr County
                                              RGV-RGC-2042
                                              Deed of Gift;
                                              Document #2000-206732;
                                              Recorded January 5, 2000;
                                              Deed Records of Starr County

 Rosa Maria G. Guerra                         RGV-RGC-2005, RGV-RGC-2005-1
 817 IJ Street, Apt. I                        Distribution Deed,
 McAllen, Texas 78501                         Document #2011-301554;
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 39 of 41




                                    Recorded November 28, 2011;
                                    Deed Records of Starr County
                                    RGV-RGC-2006
                                    Deed of Gift;
                                    Document #2000-206733;
                                    Recorded January 5, 2000;
                                    Deed Records of Starr County
                                    RGV-RGC-2042
                                    Deed of Gift;
                                    Document #2000-206732;
                                    Recorded January 5, 2000;
                                    Deed Records of Starr County

Ruben Roberto Guerra                RGV-RGC-2005, RGV-RGC-2005-1
1204 North Ozaka Street             Distribution Deed,
Roma, Texas 78584                   Document #2011-301554;
                                    Recorded November 28, 2011;
                                    Deed Records of Starr County
                                    RGV-RGC-2006
                                    Deed of Gift;
                                    Document #2000-206733;
                                    Recorded January 5, 2000;
                                    Deed Records of Starr County
                                    RGV-RGC-2042
                                    Deed of Gift;
                                    Document #2000-206732;
                                    Recorded January 5, 2000;
                                    Deed Records of Starr County

Maria Dolores G. Saenz              RGV-RGC-2005, RGV-RGC-2005-1
505 Meadowbrook Drive               Distribution Deed,
Corpus Christi, Texas 78412         Document #2011-301554;
                                    Recorded November 28, 2011;
                                    Deed Records of Starr County
                                    RGV-RGC-2006
                                    Deed of Gift;
                                    Document #2000-206733;
                                    Recorded January 5, 2000;
                                    Deed Records of Starr County
                                    RGV-RGC-2042
                                    Deed of Gift;
                                    Document #2000-206732;
                                    Recorded January 5, 2000;
                                    Deed Records of Starr County
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 40 of 41




Elizabeth D. Garcia                   RGV-RGC-2005, RGV-RGC-2005-1
10955 Wurzbach Road, Apt. 406         Distribution Deed,
San Antonio, Texas 78230              Document #2011-301554;
                                      Recorded November 28, 2011;
                                      Deed Records of Starr County
                                      RGV-RGC-2006
                                      Deed of Gift;
                                      Document #2000-206733;
                                      Recorded January 5, 2000;
                                      Deed Records of Starr County
                                      RGV-RGC-2042
                                      Deed of Gift;
                                      Document #2000-206732;
                                      Recorded January 5, 2000;
                                      Deed Records of Starr County

Joel A. Guerra III                    RGV-RGC-2005, RGV-RGC-2005-1
347 Harmon Drive                      Distribution Deed,
San Antonio, Texas 78209              Document #2011-301554;
                                      Recorded November 28, 2011;
                                      Deed Records of Starr County
                                      RGV-RGC-2006
                                      Deed of Gift;
                                      Document #2000-206733;
                                      Recorded January 5, 2000;
                                      Deed Records of Starr County
                                      RGV-RGC-2042
                                      Deed of Gift;
                                      Document #2000-206732;
                                      Recorded January 5, 2000;
                                      Deed Records of Starr County

Anna G. Munoz                         RGV-RGC-2005, RGV-RGC-2005-1
a/k/a Ms. Ana G. Munoz                Distribution Deed,
2825 Palm Beach Boulevard, Apt. 618   Document #2011-301554;
Ft. Myers Beach, Florida 33916        Recorded November 28, 2011;
                                      Deed Records of Starr County
                                      RGV-RGC-2006
                                      Deed of Gift;
                                      Document #2000-206733;
                                      Recorded January 5, 2000;
                                      Deed Records of Starr County
                                      RGV-RGC-2042
                                      Deed of Gift;
                                      Document #2000-206732;
Case 7:20-cv-00250 Document 1-1 Filed on 08/31/20 in TXSD Page 41 of 41




                                      Recorded January 5, 2000;
                                      Deed Records of Starr County

Deborah Ann G. Perez Lugo             RGV-RGC-2005, RGV-RGC-2005-1
a/k/a Ms. Debra Ann G. Perez Lugo     Distribution Deed,
4623 Spotted Oak Woods                Document #2011-301554;
San Antonio, Texas 78249              Recorded November 28, 2011;
                                      Deed Records of Starr County
                                      RGV-RGC-2006
                                      Deed of Gift;
                                      Document #2000-206733;
                                      Recorded January 5, 2000;
                                      Deed Records of Starr County
                                      RGV-RGC-2042
                                      Deed of Gift;
                                      Document #2000-206732;
                                      Recorded January 5, 2000;
                                      Deed Records of Starr County


Vern Vanderpool                       RGV-RGC-2005, 2005-1
3008 Unland Drive                     RGV-RGC-2006
Alamo, Texas 78516                    RGV-RGC-2042
                                      Tenant Farmer

Ameida Salinas                        Tax Authority
Starr County Tax Assessor-Collector
100 N FM 3167, Room 201
Rio Grande City, Texas 78582
